                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION
CRYESHA MCDONALD and                                                                PLAINTIFFS
CHANTAL LEWIS on behalf of
themselves and all others similarly
situated

v.                                                  CIVIL ACTION NO. 3:18-cv-852-DPJ-FKB

TRUSTMARK NATIONAL BANK                                                             DEFENDANT

                                              ORDER

       This cause is before the Court on three motions: Defendant Trustmark National Bank’s

Motion to Disqualify Jeffrey Kaliel and Sophia Gold as Counsel [9] and Plaintiffs’ Motions for

Sophia Gold and Jeffrey Kaliel to be Admitted Pro Hac Vice, [14] and [16]. After considering the

law and the parties’ filings, the Court finds as follows.

       On December 10, 2018, Plaintiffs Cryesha McDonald and Chantal Lewis filed a complaint

against Trustmark National Bank (“Trustmark”). [1]. Attorney Christopher J. Weldy of the Weldy

Law Firm, PLLC, in Brandon, Mississippi, signed the Complaint. [1] at 32. Weldy is licensed to

practice law in the State of Mississippi and before this Court. The names of two other attorneys

appear below Weldy’s signature: Jeffrey Kaliel and Sophia Gold of Washington, D.C. Id. Neither

Kaliel nor Gold are licensed to practice in Mississippi. However, beside each of their names on

the complaint is the following notation: “to seek admission Pro Hac Vice.” Id. Kaliel and Gold

have since each filed an application to be admitted pro hac vice. Trustmark opposes both motions

and contends that L.U.Civ.R. 83.1 requires their disqualification from this case.

       Local Uniform Civil Rule 83.1(d)(7)(E) states:

       The court has discretion whether to grant applications for admission pro hac vice
       and to set the terms and conditions of admission. An application ordinarily should
       be granted unless the court finds reasons to believe that . . . admission should be
         denied because the applicant had, before the application, filed or appeared in the
         federal court without having secured approval under these rules.
L.U.Civ.R. 83.1(d)(7)(E).1

         Trustmark contends that Kaliel and Gold “appeared” before this Court prior to being

admitted pro hac vice because their names were listed on the complaint. Trustmark does not object

to any other aspect of Kaliel and Gold’s pro hac vice application, and the Court finds the

applications to otherwise be in good order.

         Local Rule 83.1 gives the Court discretion when admitting attorneys pro hac vice. The

Court finds that Kaliel and Gold’s applications should be granted. While their names appear on

the complaint, Weldy is the attorney who actually signed it.2 Moreover, neither Kaliel nor Gold

made any attempt to deceive the Court or represent themselves to be Mississippi-licensed

attorneys. Instead, they made clear that they intended to file applications for admission pro hac

vice. Additionally, since Weldy’s filing of this case, neither Kaliel nor Gold has taken any action

that could be considered an “appearance” in this matter or the unauthorized practice of law. While

Kaliel and Gold may have technically made an “appearance” under Mississippi law by including

their names on the complaint, the Court finds no reasons to believe that this should result in their

disqualification under the circumstances. See L.U.Civ.R. 83.1(d)(7).




1
  In December 2018, the Court mistakenly published a draft copy of proposed changes to L.U.Civ.R. 83.1 on its
website in place of the actual rules. Plaintiffs based their response to the Motion to Disqualify on that draft copy.
The Court recognizes that Plaintiffs’ reliance on the draft copy was the result of the Court’s error. The correct
version of the Local Rules has since been re-published to the Court’s website.
2
  This is one of several facts that distinguishes the case sub judice from Reech v. Sullivan, No. 3:18-CV-35-HSO-
LRA, 2018 WL 1698303 (S.D. Miss. Apr. 5, 2018). In Reech, the non-resident attorney actually signed the
complaint. Id. at *2. Here, Kaliel and Gold did not. [1] at 32. Additionally, in Reech the non-resident attorney
executed notices and requests for waiver of service of process, directed them to Defendants, and requested that they
be returned to his attention. 2018 WL 1698303, at *2. Kaliel and Gold have taken no such action here.
       Accordingly, Trustmark’s Motion to Disqualify Jeffrey Kaliel and Sophia Gold as Counsel

[9] is denied. Plaintiffs’ Motions for Sophia Gold and Jeffrey Kaliel to be Admitted Pro Hac Vice,

[14] and [16], are granted.

       SO ORDERED, this the 14th day of February, 2019.



                                                     /s/ F. Keith Ball
                                                      UNITED STATES MAGISTRATE JUDGE
